Dod^sign                                          nt 210 Filed 11/28/18 Page 1 of 33 PagelD #: 1306



             United States District Court
             Eastern District of New York

             FAIR HOUSING JUSTICE CENTER,INC.,

                                  Plaintiff,
                       V.



             ALLURE REHABILITATION SERVICES LLC,

            ALLURE CARE MANAGEMENT,LLC,

            THE ALLURE GROUP,

            WILLIAMSBURG SERVICES,LLC

            HAMILTON PARK MULTICARE LLC,

            CASSENA CARE LLC,

            SHORE VIEW ACQUISITION I, LLC

            AMSTERDAM NURSING HOME CORPORATION,

            SEA CREST HEALTH CARE CENTER,LLC,                       Settlement Agreement

                                                                   Index Number: 15-cv-6336
            SEA CREST ACQUISITION I, LLC

            JOPAL SAYVILLE,LLC

           CENTERS FOR SPECIALTY CARE GROUP LLC,

           BORO PARK OPERATING CO,LLC

           PROSPECT PARK OPERATING, LLC

           SENTOSACARE,LLC,

           WHITE PLAINS CENTER FOR NURSING CARE LLC,

           EASTCHESTER REHABILITATION AND HEALTH
           CARE CENTER,LLC,

           GOLDEN GATE REHABILITATION AND HEALTH
           CARE CENTER,LLC,
                                               Defendants.




           6574617 1
           4942450V.6
DocJuSign Envelope ID: 8D1B68B4-B5A0-4D1F-A8B4-20K931A595D
         Case l;15-cv-06336-RJD-LB Document 210 Filed 11/28/18 Page 2 of 33 PageID #: 1307



                             WHEREAS,the Fair Housing Justice Center, Inc.("Plaintiff" or "FHJC")filed an

             Amended Complaint on October 10, 2017 against Allure Rehabilitation Services LLC, Allure

             Care Management, LLC, The Allure Group, Williamsburg Services, LLC, Hamilton Park

             Multicare, Cassena Care LLC, Shore View Acquisition I, LLC, Amsterdam Nursing Home

             Corporation, Sea Crest Health Care Center, LLC, Sea Crest Acquisition I, LLC, Jopal Sayville,

             LLC, Centers for Specialty Care Group, LLC, Boro Park Operating Co, LLC, and Prospect Park

             Operating, LLC, which also contained certain allegations concerning Boro Park Center for

             Rehabilitation and Health Care, Brooklyn Center for Rehabilitation and Residential Health Care,

             Shore View Nursing and Rehabilitation Center, Amsterdam Nursing Home, Sea Crest Nursing

             and Rehabilitation Center, Hamilton Park Nursing and Rehabilitation Center, Upper East Side

             Rehabilitation and Nursing Center, Peninsula Nursing and Rehabilitation Center, Momingside

             Nursing and Rehabilitation Center, Workmen's Circle Multi Care Center, Fordham Nursing and

             Rehabilitation Center, Margaret Tietz Nursing and Rehabilitation Center, Center For Nursing &

             Rehabilitation, Long Beach Nursing and Rehabilitation Center, East Neck Nursing &

             Rehabilitation Center, Carillon Nursing & Rehabilitation Center, King David Center for Nursing

             and Rehabilitation, Linden Center for Nursing and Rehabilitation, Crown Heights Center for

             Nursing and Rehabilitation, Bedford Center for Nursing and Rehabilitation, Harlem Center for

             Nursing and Rehabilitation, Beth Abraham Center, Bronx Center, Bushwick Center, Far

            Rockaway Center, Holliswood Center, Hope Center, Martine Center, Richmond Center, Triboro

            Center, University Center, Williamsbridge Center also wish to preemptively resolve the issues

            addressed in this lawsuit;


                            WHEREAS, in the Complaint, Plaintiff alleged, among other things, that

            certain nursing homes discriminated against Plaintiff on the basis of disability in violation of


           6574617 1
           4942450V.6
DoeuSign Envelope ID: 8D1B68B4-B5A0-4D1F-A8B4-20E6931A595D
         Case l:15-cv-06336-RJD-LB Document 210 Filed 11/28/18 Page 3 of 33 PagelD #: 1308



             the Federal Fair Housing Act ("FHA") (42 U.S.C. §3602 et seq.), Section 504 of the

             Rehabilitation Act of 1973 (29 U.S.C. §794), and the New York City Human Rights Law
            (New York City Admin. Code § 8-101 et seq.);

                             WHEREAS,Plaintiff, and Defendants Allure Rehabilitation Services LLC, Allure

             Care Management, LLC, The Allure Group, Williamsburg Services, LLC, Hamilton Park

             Multicare, Cassena Care LLC, Shore View Acquisition I, LLC, Amsterdam Nursing Home
             Corporation, Sea Crest Health Care Center, LLC, Sea Crest Acquisition I, LLC, Jopal Sayville,

             LLC, Centers for Specialty Care Group, LLC,Boro Park Operating Co, LLC,and Prospect Park
             Operating, LLC, and all the Facilities identified and defined herein below in paragraph 3
            (collectively. Defendants, the Facilities, and Plaintiff are referred to herein as the "Parties")
             wish to amicably and finally resolve the claims raised by Plaintiff in the Complaint, according
            to the terms set forth in this Settlement Agreement("Agreement"), as a compromise to avoid the
            cost and uncertainty oflitigation;

                            WHEREAS, Defendants Allure Rehabilitation Services LLC, Allure Care

            Management, LLC, The Allure Group, Williamsburg Services, LLC, Hamilton Park Multicare,
            Cassena Care LLC,Shore View Acquisition I, LLC, Amsterdam Nursing Home Corporation, Sea
            Crest Health Care Center, LLC, Sea Crest Acquisition I, LLC, Jopal Sayville, LLC, Centers for

            Specialty Care Group, LLC, Boro Park Operating Co, LLC, and Prospect Park Operating, LLC,

            and the Facilities have denied the allegations of wrongdoing and liability as set forth in

            the Complaint, and by entering into this Agreement do not admit that they have engaged
            in any wrongdoing whatsoever as alleged in the Complaint, nor should anything in this

            Agreement be construed as an admission of any wrongdoing or of any matter alleged in
            the Complaint; and



           6574617 1
           4942450V.6
Docusign Egeio^                                         210 Filed 11/28/18 Page 4 of 33 PagelD #: 1309


                           WHEREAS, the Parties have voluntarily agreed to the terms of this Agreement

            and jointly request that it be so-ordered by the Court, as indicated by the signatures appearing

            below.


                           IT IS HEREBY AGREED by and between the Parties that:

           I. TERM AND SCOPE OF AGREEMENT

                      1.   All obligations under this Agreement, unless otherwise specified, shall

           commence one hundred and twenty (120) days after the date this Agreement is so-ordered by

           the Court and shall continue for a period of three (3) years from that date. All Parties agree to

           take the necessary steps to seek Court approval ofthis Agreement.

                      2.   This Agreement shall be binding on the Parties and their owners, employees,

           agents, representatives, officers, heirs, assigns, or subsidiaries, unless otherwise specified.

                      3.   Notwithstanding the above or any other term of this Agreement, the specific

           terms of this Agreement shall apply to the policies, procedures, and operation of only the

           following facilities and no other facility: Boro Park Operating Co, LLC, Prospect Park

           Operating LLC, Shore View Nursing and Rehabilitation Center, Sea Crest Acqtiisition I, LLC

           d/b/a Sea Crest Nursing and Rehabilitation Center, Hamilton Park Nursing and Rehabilitation

           Center, Upper East Side Rehabilitation and Nursing Center, Peninsula Nursing and

           Rehabilitation Center, Momingside Nursing and Rehabilitation Center, Workmen's Circle

           Multi Care Center, Fordhara Nursing and Rehabilitation Center, Margaret Tietz Nursing and

           Rehabilitation Center, Downtown Brooklyn Nursing & Rehabilitation, Long Beach Nursing

           and Rehabilitation Center, East Neck Nursing & Rehabilitation Center, Carillon Nursing &

           Rehabilitation Center, King David Center for Nursing and Rehabilitation, Linden Center for

           Nursing and Rehabilitation, Crown Heights Center for Nursing and Rehabilitation, Bedford



          6574617 1
          494245dv.6
DocuSign Epyetoge                                         210 Filed 11/28/18 Page 5 of 33 PagelD #: 1310


              Center for Nursing and Rehabilitation, Harlem Center for Nursing and Rehabilitation, Abraham

              Operations Associates LLC, Bronx Center for Rehabilitation and Healthcare LLC, Wartburg

              Receiver LLC,Rockaway Operations Associates LLC,HoUis Operating Co, LLC,Hope Center

              Operations LLC, Schnur Operations Associates LLC, SV Operating Three LLC, DOJ

              Operations     Associates       LLC,       University      Nursing       Home,       LLC,       and

              Williamsbridge Manor Nursing Home, LLC (collectively the "Facilities" and each individually

             a "Facility), all of which are located in the New York service area of the jurisdiction of the

             United States Districts Court of the Eastern and Southern District of New York, unless

             otherwise specified,

             n. MONETARY RELIEF


                    , 4.   On behalf of named Defendants Allure Rehabilitation Services LLC, Alliure Care

            Management, LLC, The Allure Group, Williamsburg Services, LLC, Hamilton Park Multicare,

            Cassena Care LLC, Shore View Acquisition I, LLC,Amsterdam Nursing Home Corporation, Sea

            Crest Health Care Center, LLC, Sea Crest Acquisition I, LLC, Jopal Sayville, LLC, Centers for

            Specialty Care Group, LLC, Boro Park Operating Co, LLC, and Prospect Park Operating, LLC,

            and the Facilities, the Facilities, as defined herein, shall pay Plaintiff and its attorneys, Eisenberg

            & Baum, LLP ("E&B"), the total sura of Two Hundred Forty Five Thousand Six Hundred and

            Seventy Five Dollars ($245,675) in full and final settlement of all Plaintiffs Complaint and its

            claims including, but not limited to, any claims for damages, attorneys' fees, or costs (the

            "Settlement Amount"). The costs of all training contemplated in this agreement are recognized

            to be included within the Settlement Amount as stated above, including site fees, wages and

            benefits to Plaintiffs employees, and all other costs associated with setting up, scheduling, and

            conducting training. The exact breakdown of the Settlement Amount by each responsible



            6574617_I
            4942450V.6
Dodusign                                               210 Filed 11/28/18 Page 6 of 33 PagelD #: 1311

                       I




           Facility is set forth in Schedule A to this Agreement and is incorporated herein by reference.

           Each Facility's respective monetary obligations under this Agreement to pay the Settlement

           Amount shall be individual, not joint and several. As a condition of receiving the Settlement

           Amount under this Agreement,E&B is required to deliver a completed IRS Form W-9 to counsel

           for the Facilities at Garfunkel Wild, P.C., 111 Great Neck Road, Great Neck, New York 11021.

           The Settlement Amount shall be made payable to "Fair Housing Justice Center and Eisenberg &

           Baum as attorneys for Plaintiff FHJC." The Facilities shall deliver this payment to E&B located

           at 24 Union Square East, Fourth Floor, New York, New York, 10003. Payment shall be made no

           later than thirty (30) days after the Court has so ordered this Settlement Agreement and filed

           same with the Clerk of the Court, provided that the Facilities have received a completed IRS

           Form W-9 from E&B at least five business days before such payment.

                       5.   The Parties shall file a Stipulation and Order of Dismissal with the Court to

           dismiss the case if and only if the Settlement Amount is fully paid at the address specified in

           the preceding paragraph. Concurrent with the signing of this Agreement, the Parties shall

           execute, and Plaintiff shall file, said Stipulation and Order of Dismissal in the form attached

           as Exhibit A to this Agreement within fifteen (15) days of the Facilities' payment of the

           Settlement Amount on the terms set forth above. Except as provided herein, both sides shall

           bear their own attomeys' fees and costs.

           III. GENERAL INJUNCTIVE RELIEF

                   6.       The Facilities and their employees and agents shall not discriminate against

           persons on the basis of disability in their admission of residents to the Facilities listed above in

           paragraph three (3), in violation of the Federal Fair Housing Act("FHA")(42 U.S.C. §3602),

           Section 504 of the Rehabilitation Act of 1973 (29 U.S.C. §794), or the New York City Human



           6574617_1
           4942450V.6
DotuSign Edvelope ID: 8D1B68B4-B5A0-4D1F-A8B4-20E6931AS95D
         Case l:15-cv-06336-RJD-LB Document 210 Filed 11/28/18 Page 7 of 33 PageID #: 1312



            Rights Law (New York City Admin. Code § 8-101 et seq.) in any manner, including without
            limitation:


                                   (a) Refusing to admit prospective residents based upon the disability of
                                   being deaf and/or hard of hearing; and

                                  (b) Refusing to provide prospective residents and residents who are deaf
                                   or hard of hearing auxiliary services such as American Sign Language
                                  ("ASL")interpreters when necessary for effective communication.

                      7.     The Facilities shall agree to implement the following updates to their policies,

            procedures and operations at the Facilities listed above in paragraph three (3):

                                  (a) The Facilities will include, to the extent not already included, a
                                  "Communication with Deaf or Hard of Hearing Persons Accommodation
                                  Policy," which includes provisions barring discrimination based on
                                   disability.

                                  (b) All Facility employees having the roles described in Paragraph 9(h)
                                  shall sign an acknowledgement of receipt and reading of the
                                  "Commumcation with Deaf or Hard of Hearing Persons Accommodation
                                  Policy." The Facilities shall certify yearly during the three year term of this
                                   Agreement, upon written request of the FHJC, that all current and new staff
                                   having the roles described in Paragraph 9(h) have received and have been
                                   instructed to review the "Communication with Deaf or Hard of Hearing
                                   Persons Accommodation Policy" described above.

                                  (c) The Facilities will create, if not already in place, a "Deaf or Hard of
                                  Hearing Commumcation Request Form" to be utilized by prospective
                                  residents upon their admission to the facility which will allow said
                                  prospective residents to request auxiliary services relating to the deaf and
                                  hard ofhearing such as ASL.

                                  (d) Each Facility will include this "Deaf or Hard of Hearing
                                  Communication Request Form"in its admission application packet.
                                  (e) In accordance with all existing applicable laws and regulations, the
                                  Facilities shall provide effective communication to any self-identified deaf
                                  or hard of hearing resident, including, by way of example, addressing the
                                  communication needs of any patient requiring interpreting services. To the
                                  extent practical and permissible under all existing applicable laws and
                                  regulations, including HIPAA, the Facilities shall develop a practice and/or
                                  policy of identifying those patients that are deaf or hard of hearing to alert
                                  staff of the patient'-s -deaf or hard-of^hearing- status and potential need for
                                  assistive services.

                                                              7
           6574617J
           4942450V.6
DocuSign Envelope ID: 8D1B68B4-B5A0-4D1F-A8B4-20E6931A595D
         Case l:15-cv-06336-RJD-LB Document 210 Filed 11/28/18 Page 8 of 33 PagelD #: 1313



                                   (g) In the event a resident declines interpretation assistance, the refusal of
                                   interpreting services will be documented in the resident's records.

                                   (i) To the extent Defendants and each Facility maintain a website,
                                   Defendants shall make reference to the Fair Housing logo and the
                                   intemational symbol for sign language interpretation. FHJC shall provide
                                   an example of said logo and symbol. There is no obligation on the part of
                                   the Facilities to maintain this Fair Housing Logo on each Facilities' website.
                                   (j) Each Facility shall conspicuously place a Fair Housing poster in a public
                                   area of the Facility regarding its compliance with the FHA. FHJC shall
                                   provide an example of said poster. Each Facility shall also conspicuously
                                   place appropriate signage in a public area of the Facility informing the
                                   public that sign language interpreters will be provided upon request for
                                   residents, prospective residents, and their companions consistent with the
                                   terms of the Communication with Deaf or Hard of Hearing Persons
                                   Accommodation Policy.

                                  (1) The aforementioned policies shall be adopted within 120 days of the
                                   signing ofthis Agreement,

                                  (m)The Facilities agree not to take any retaliatory action against the FHJC
                                  regarding any of the allegations made in the Complaint, or the monitoring of
                                  or enforcement of this Agreement on account of it having exercised its
                                  rights or the rights of the deaf guaranteed by the laws of the State of New
                                   York or the United States of America.

                                  (n) FHJC must provide counsel for the Facilities and each individual
                                  Facility with notice, as detailed in Paragraph 15 below, of any alleged
                                  violation ofthe terms and conditions ofthis Paragraph 7 and its subparts.
                       8.   Prior to the execution of this Agreement, Plaintiff acknowledges that it has

           received copies of the "Communication with Deaf or Hard of Hearing Persons Accommodation

           Policy" described by Paragraph 7(a) of this Agreement, the "Deaf or Hard of Hearing

           Communication Request Form" described by Paragraph 7(c), and a form documenting the
           declination of interpretation assistance as described in Paragraph 7(g). Plaintiff acknowledges
           that the Facilities' compliance with all of the policies set forth in this Paragraph and proper
           utilization of the procedures and forms set forth in this Paragraph shall be deemed full

           compliance with the terms ofParagraphs 6 and 7(a), 7(c), 7(f), 7(g), and 7(h)ofthis Agreement.


           65746I7_1
           4942450V.6
DocuSign Envelope ID: 8D1B68B4-B5A0-4D1F-A8B4-20E6931A59SD
         Case l:15-cv-06336-RJD-LB Document 210 Filed 11/28/18 Page 9 of 33 Page!D #: 1314




             IV. FAIR HOUSING TRAINING

                       9.      FHJC shall provide up to twelve(12)training sessions to the agreed upon Facility

            Personnel defined in subparagraph (b) below, within a three year period after the Effective Date

            ofthis Agreement. The training sessions shall be scheduled, held, and subject to the following:
                                 (a) Each training session shall not exceed two(2)hours in duration.
                                 (b) FHJC shall hold one to two training sessions per day, as scheduled and
                                 agreed to in advance by the Parties;

                                 (c) FHJC shall be entitled to schedule three consecutive days of training to
                                 provide the training services referenced in paragraph 9(a)and (b)above.
                                 (d) The training will be primarily dedicated to legal issues concerning the deaf
                                 and hard ofhearing but may also include sensitivity training regarding deafand
                                 hard of hearing and other protected classes.

                                 (e) FHJC affirms and agrees that nothing in the training shall contradict each
                                 Facility's standard operating procedures or the policies set forth in Paragraph 7
                                 ofthis Agreement and further agrees that nothing in the training will conflict or
                                 be contrary to the laws ofthe State ofNew York and that ofthe United States.

                                 (f) FHJC will work collaboratively with the Facilities and their counsel to
                                 schedule trainings. FHJC shall contact the Facilities' designated representative
                                 or its counsel, Garfimkel Wild P.C., at least 90 days before the proposed
                                 training to identify proposed dates and times ofthe training.
                                (g) FHJC will, at the time of the above-mentioned written notice, provide
                                counsel for the Facilities the proposed training materials and a script of the
                                 proposed training talking points for the Facilities' advance review, at FHJC's
                                 sole cost and expense. In the event the Facilities object that any element ofthe
                                 training materials or training is inconsistent with the policies and procedures
                                 set forth in Paragraph 7 above, the Parties shall meet and confer in an effort to
                                 agree on the training materials and/or information to be provided in the
                                 training. Any dispute that cannot be resolved following such a meet and confer
                                 will be subject to the terms and requirements ofParagraph 15 below.
                       Over the three (3) year period of this Agreement, the Facilities will allow FHJC to train

           the following persons or categories of persons from each Facility:

                                (h) Director of Nursing, Director of Admissions, Assistant Director of
                                Admissions, Assistant Director of Admissions, Admissions Staff, Educators,
                                                               9
           6574617_1
           4942450V.6
DocuSIgn ErtVelope ID: 8D1B68B4-B5A0-4P1F-ABB4-2OE6931A595D
        Case l:15-cv-063364RJD-LB Document 210 Filed 11/28/18 Page 10 of 33 PagelD #: 1315



                                 and Social Services Department heads at each of the Facilities listed in
                                 Paragraph three(3)above.

            V. EDUCATIONAL TRAINING

                       10.   In addition to the training provided by FHJC, the Facilities will ensure that all

            current and new staff having the roles described in Paragraph 9(h) have been instructed to read

            the Communication with Deaf or Hard of Hearing Persons Accommodation Policy described in

            Paragraph 7(a) of this Agreement and are informed that sign language interpreters will be

            provided upon request for residents, prospective residents, and their companions consistent with
            the terms ofthe Communication with Deaf or Hard of Hearing Persons Accommodation Policy.
             VI. RECORDKEEPING PROVISIONS

                       11.   The Facilities will maintain the following records throughout the term of this

            Agreement electronically or in paper form:

                               (a) Certification that all staff listed in Paragraph 9(h) of the Agreement have
                               been instructed to read the Communication with Deaf or Hard of Hearing
                                Persons Accommodation Policy.

                               (b) Copies of Deaf or Hard of Hearing Communication Request Forms
                               submitted at the Facilities to the patients identifying as being deaf or hard of
                                hearing and/or in need of auxiliary aids or services, and documentation as to
                                whether the request was granted, denied or alterative aids were provided.
                               (c) Copies of any written complaints or summaries of complaints related to
                               any alleged failure to provide any auxiliary aids and services as maintained by
                               the Facilities in their regular course ofbusiness, /.e., grievance files.
                               (d) Copies of all written policies required by the Agreement.
                               (e) Certification of the physical placement of the posters described in
                               Paragraph TQ) above and certification of the online publication of interpreter
                               symbols described in Paragraph 7(i) above.

                               (f) FHJC must provide counsel for the Facilities and each individual Facility
                               with notice, as detailed in Paragraph 15 below, of any alleged violation of the
                               terms and conditions ofthis Paragraph 11 and its subparts.



                                                              10
           6574617 1
           494245bv.6
DotouSign Erivelope ID: 8D1B68B4-B5M-4P3ErA8B4-20E6931A595D
        Case l:15-cv-06336-ftJD-LB Document 210 Filed 11/28/18 Page 11 of 33 Page!D #: 1316


                       12.   Upon reasonable written notice, each Facility will permit Plaintiff to inspect and

            copy the records described in Paragraph 11 above no more than one time per calendar year

            during the term of this Agreement. The Facilities shall only be responsible to maintain the

            records referenced in Paragraph 12 above for one year periods as determined by each Facility in
            its normal course of business. The records contemplated to be reviewed by FHJC pursuant to
            Paragraph 11 will not contain any personally identifiable resident information including but not

            limited to an individual's (a) name; (b) social security munber; (c) tax returns; (d) banking
            information;(e) credit reports; or (f) any records deemed a medical record or within the medical

            record filed of a resident. If any term of this paragraph, or any other term of this Agreement,

            conflicts with any federal or state law concerning the privacy of health information, the federal

            or state law shall govern and the conflicting term ofthis Agreement shall be set aside.

            VII. RELEASES

                       13.   In exchange for the Facilities' agreement to the terms set forth in this Agreement,

            Plaintiff and its employees, agents, representatives, attorneys, officers, heirs, assigns, or
            subsidiaries, hereby release, acquit, and forever discharge with prejudice, and subject to the

            terms of this Agreement, Defendants and the Facilities listed in Paragraph 3 herein and all

            employees, parents, owners, shareholders, agents, trustees, board members, other constituents,

            insurers, bond holders, attomeys, subsidiaries and affiliated entities fi'om any and all liability,
           claims, or rights of action arising fi'om the allegations in the Complaint (including, but not
           limited to, claims for costs, expenses, and attomeys' fees) and fi'om any other liability
           conceming discrimination in admissions or care for prospective residents or residents who are

           deaf or hard ofhearing.




                                                              11
           6574617 1
           494245dv.6
Do'cuSign Ertvelope ID: 8D1B68B4-B5A0-4D1F-A8^-20E6931A595D
        Case l:15-cv-06336-RJD-LB Document 210 Filed 11/28/18 Page 12 of 33 PagelD #: 1317



            VIII. ADMINISTRATION OF AGREEMENT

                       14.   The United States District Court for the Eastern District of New York shall retain

            jurisdiction to enforce the terms of this Agreement upon the filing of an appropriate motion by
            either party, provided any moving party has fully complied with the notice and cure provision

            herein in Paragraph 15.

                       15.   It shall be a condition precedent to FHJC*s or any Facility's right to seek judicial

            intervention on any alleged violation of this Settlement Agreement that FHJC or any moving
            Facility shall first have given the other party's counsel, Garfimkel Wild, P.C., 111 Great Neck

            Road, Great Neck, New York 11021 for each Facility and Eisenberg & Baum, LLP, 24 Union

            Square East,4^ Floor, New York, NY 10003 for Plaintiff, written notice stating with specificity
            the alleged violation and the specific facts of the alleged breach of the Agreement (the

            "breach"). Ifa period ofthirty(30)days from and after the giving ofsuch written notice elapses
            without the breaching party having cured or remedied such breach to the mutual reasonable

            satisfaction of Plaintiff and the applicable Facility or Facilities during such thirty (30) day

            period, the moving party will only then be allowed to pursue judicial intervention. In the case of

            an alleged violation that cannot be cured within thirty (30) days, the period for remedy or cure

            shall be extended for a reasonable time (not to exceed an additional thirty (30) days), provided
            the moving party has made and continues to make a diligent effort to effect such a remedy or

            cure. Any claim of an incurable violation must be based upon reasonableness and must be

            discussed by Plaintiff and the applicable Facility or Facilities in good faith before any party

           seeks judicial intervention.




                                                              12
           6574617 1
           4942450V.6
OdcuSign Ei^velope ID: 8D1B68B4-B5A(MD1F-A8B4-20E6931A5g5D
        Case l:15-cv-06336-RJD-LB Document 210 Filed 11/28/18 Page 13 of 33 PagelD #; 1318



                        16. This Agreement shall be deemed to have been jointly drafted and no provision
            herein shall be interpreted or construed for or against any party because such party drafted or
            requested such provision, or this Agreement as a whole.

             IX. SEVERABILITY

                       17.   If any provision of this Agreement is declared invalid or unenforceable by
             a court having competent jurisdiction, it is mutually agreed that this Agreement shall endure

             except for the part declared invalid or unenforceable by order of such court, unless the

             elimination of the invalid provision shall materially affect the intent of this Agreement. The
             Parties to this Agreement shall consult and use their best efforts to agree upon a valid and

            enforceable provision that shall be a reasonable substitute for such invalid or imenforceable

            provision in light ofthe intent ofthis Agreement.

              X. MISCELLANEOUS

                        18. This Agreement contains all the terms and conditions agreed upon by the
            Parties hereto, and no oral agreement entered into at any time nor any written
            agreement entered into prior to the execution of this Agreement regarding the subject
            matter of the instant proceeding shall be deemed to exist, or to bind the Parties hereto,
            or to vary the terms and conditions contained herein.

                       19.   The Parties expressly represent and warrant that they have full legal
           capacity to enter into this Agreement, that they have carefully read and fully
           understand this Agreement, that they have had the opportunity to review this

           Agreement with their attorneys and that they have executed this Agreement voluntarily,
           without duress, coercion, or undue influence.




                                                             13
           6574617 1
           4942450V.6
DOcuSign Eftvelope ID: 8D1B68B4-JB5M-4p1F-A8B^20£6931A595D
        Case 1:15-cv-06336-RjD-LB Document 210 Filed 11/28/18 Page 14 of 33 PagelD #: 1319



                      20.    This Agreement may be executed in any number of counterparts and
            each such counterpart shall be deemed to be an original. For purposes of executing
            this Agreement, a document signed and transmitted by facsimile or email shall be

            treated as an original document and have the same binding legal effect as an original
            signature on an original document.



                                                     [Signature Pages Follow]




                                                             14
          6574617 1
          4942450V.6
Case l:15-cv-06336-RJD-LB Document 210 Filed 11/28/18 Page 15 of 33 Page!D #: 1320


       Fair Housing Justice Center



       Fred FreiKrg, Eiecuti^^e Director
                                                    Date:




      Eisenberg & Baum LLP, Counsel for Flaintiff

                                                            November 26, 2018
                                                    Date:
      Andrew Rozynsfci, Esq.




                                               15
 65746I7_1
 4942450v,6i
Case l:15-cv-06336-RJD-LB Document 210 Filed 11/28/18 Page 16 of 33 PagelD #: 1321




       Garfunkel Wild P.O.,
       Counsiljoh^he Defendants and Facilities

          \y\

                                                         Date:
      Roy W.Breitenbach
      Salvatore Puccio



      Peckar & Abramson, P.O.
      Counselfor Defendants Hamilton Park MidtiCare, LLC
      and Amsterdam Nursng Home Corporation

                                                         Date:
      Kevin J. O'Connor
      Joseph M. Vento


      Allure^habilitation Services,LLC


      N^im/
                                                      D.„: H'^-n
      Title                 r«)t/4i61



     Allure Care Management,LLC


                                                      Date:
                                                                        /?
     Title      gt/ier-vl               '


     Allure Care Management,LLC d/b/a The Allure Group


                                                      Date:
                                                                 //- 27^ N
     Na&nd i^^cW ^
     Title




     Williamsbuig Services,LLC


                                                      Date:
                                                                       I?

                                                 16
  6574617 1
  494245dv.6
Case l:15-cv-06336-RJD-LB Document 210 Filed 11/28/18 Page 17 of 33 PagelD #: 1322



      Garfunkel Wild P.O.,
     Counselfor the Defendants and Facilities


                                                     Date:
     Roy W. Breitenbach
     Salvatore Puccio



     Peckar & Abramson,P.O.
     Counselfor Defendants Hamilton Park MultiCare, LLC
     and Am&tff^dinn Nuiujhg Home Corporation

                                                     Date:
     Kevw^O'Connor
     J^sdpli M. Vento


     Allure Rehabilitation Services, LLC


                                                     Date:
     Name
     Title




     Allure Care Management,LLC


                                                     Date:
     Name
     Title




     The Allure Group


                                                     Date:
     Name
    Title




     Williamsburg Services, LLC


                                                     Date:



                                                16
  6574617 1
  494245dv.6
Case l;15-cv-06336-RJD-LB Document 210 Filed 11/28/18 Page 18 of 33 PagelD #: 1323




        Name
        Title


       Hamilton Park Multicaie,LLC d/b/a Hamilton Park Nursing and Rehabilitation Center


                                                          Date:
                                                                  1(^27^ /?
        Nam^
       Title           fot/0i



       Cassena Care LLC



                                                         Date:
       Name
       Title




       Shore View Acquisition I,LLC


                                                         Date:
      Name
       Title




      Amsterdam Nursing Home Coiporation


                                                         Date:
      Name
      Title



      Jopal Sajwille, LLC


                                                        Date:
      Name
      Title




      Centers for Specialty Care Group,LLC


                                                   17
   65746I7_I
  4942450V.6
Case l:15-cv-06336-RJD-LB Document 210 Filed 11/28/18 Page 19 of 33 PagelD #: 1324




     Name
     Title

    Hamilton Park Multicare




                                                        Date:
     Name
     Title




     Cassena Care LLC



                                                        Date:
     Name
     Title




     Shore View Acquisition I, LLC


                                                        Date:
     Name
     Title




     Amsterdam Nursing Home Corporation


                                                        Date:
     Name Uy'///                            £//&
     Title



     Jopal Sayville, LLC


                                                        Date:
     Name
     Title




     Centers for Specialty Care Group, LLC


                                                   17
   Error! Unknown document property name.
DocuSign Envelope ID; 8D1B68B4;B5i3p-^lF.AB^^^                                 ^   .r^ ^ ^ ^«p-
        Case 1:15-cv-06336^jDTb Document 210 Filed 11/28/18 Page 20 of 33 PagelD #: 1325



               Name
               Title


              Hamilton Park Multicare




                                                          Date:
               Name
               Title




               Cassena Care LLC

                   Ooeu8l0iwdt^

                                                          Date: 11/21/2018
                                      DeBenedictis
              Title:        Member




              Shore View Acquisition I, LLC

                  •DocuSlgned by:
                                                                  11/21/2018
                                                          Date:
                                 ]mle DeBenedictis
              Title:       Member




              Amsterdam Nursing Home Corporation


                                                          Date:
              Name
              Title



              Jopal Sayville, LLC
             ,■■■■ Doctfliflned by:

                                                                  11/21/2018
             ^Nam&STaAj^'Solovey
              Title:       Member




              Centers for Specialty Care Group,LLC


                                                     17
           6574617_1
           4942450V.6
Case l:15-cv-06336-RJD-LB Document 210 Filed 11/28/18 Page 21 of 33 PagelD #: 1326




                                                            Date:
      Name
      Title




      Boro Park Operating Co.LLC


                                                            Date:
      Name
      Title




      Prospect Park Operating, LLC


                                                            Date:
      Name
      Title

      Shore View Nursing and Rehabilitation Center


                                                            Date:
      Name
      Title




      Sea Crest Acquisition I, LLC d/b/a Sea Criest Nursing and Rehabilitation Center


                                                           Date:
      Name
      Title




      Hamilton Park Nursing and Rehabilitation Center


                                                           Date:
     Name
     Title




     Upper East Side Rehabilitation and Nursing Center

                                                      18
   6S74617 I
   4942450V.6
                               ^'Bocument 210 Filed 11/28/18 Page 22 of 33 PagelD #: 1327


                                                        Date:
    Name
    Title




   Boro Park Operating Co. LLC


                                                        Date:
   Name
   Title




   Prospect Park Operating, LLC


                                                        Date:
   Name
   Title


   Shore View Nursing and Rehabilitation Center
  f ■ ■ -DocuSigned
         DocuaigneQ By;
                    by:
                                                                11/21/2018
                                                        Date;
  ^Namsess/Alescfhishkai]
     imsess/Alescfhishkanzer
   Title:      Administrator




   Sea Crest Acquisition I, LLC d/b/a Sea Crest Nursing and Rehabilitation Center
      -DoeuSlgiied by:

                                                        Date: 1V21/2018
            ^rsAlmmolovey
   Title:      Member




  Hamilton Park Nursing and Rehabilitation Center


                                                        Date:
  Name
  Title




  Upper East Side Rehabilitation and Nursing Center

                                                  18
6574617_1
4942450V.6
DocuSIgn Envelope ID:8O1B68B4-B5A0-4D1F-A8B4-20E6931A595D
       Case l:15-cv-06336-RJD-LB Document 210 Filed 11/28/18 Page 23 of 33 PagelD #: 1328




                 -DoeuStgned by:

                                                                   Date:

               Title:    Administrator



              Peninsula Nursing and Rehabilitation Center

                  OoouSlsntd by:
                                                                           11/21/2018
                                                                   Date:

              Title:     Administrator




               Momingside Nursing and Rehabilitation Center
                 •OocuSlgned by:

                                                                   Date:11/23/2018
                        jESaseecin. Carollo
              Title:     Administrator




               Workmen's Circle Multi Care Center

                  OocuSlgnod by:

                l/mj                                               Date: "/II/IOIS
              Title:     Administrator




              Fordham Nursing and Rehabilitation Center
                 DocuSlgnedby:
                                                                           11/21/2018
                                                                   Date:
                 me^ol&ieBfaGRutenberg
              Title:     Administrator




              Margaret Tietz Nursing and Rehabilitation Center
                  OoeuSignsd by:
                                                                           11/28/2018
                             IjuU                                  Date:
             'NfuaMsaSethnEby Lee
              Title:     COO



                                                              19
           6574617J
           4942450V.6
DOCuSign Envelope ID: 8D1B68B4-B5A0-4D1F-A8B4-20E6931A595D
        Case l:15-cv-06336-RJD-LB Document 210 Filed 11/28/18 Page 24 of 33 PagelD #: 1329



            Downtown Brooklyn Nursing and Rehabilitation

                  -OeeuSlgnad by:
                                                                  Oate: 11/21/2018
                               ael Schrieber
               Title:     Administrator




              Long Beach Nursing and Rehabilitation Center
                —DocuSigrtod by:


                                                                  Date: 11/21/2018
              ^NaQser2Slo9VttB..Rohinsky
              Title:     Administrator




              East Neck Nursing and Rehabilitation Center


                                                                  Date: 11/21/2018
                          &aS3£po^^
              Title:     Administrator




              Carillon Nursing and Rehabilitation Center

               —Doeufiigntd by:

                         OJIIkaa.                                 Date: 1V21/2018
             ^^la2U»EDQffiEi|iLAlbers
              Title:     Administrator



              King David Center for Nursing and Rehabilitation


                                                                  Date:
              Name
              Title


           Linden Center for Nursing and Rehabilitation



                                                                  Date:
              Name
              Title



                                                             20
           6574617_1
           4942450V.6
Case l:15-cv-06336-RJD-LB Document 210 Filed 11/28/18 Page 25 of 33 PagelD #: 1330




       Long Beach Nursing and Rehabilitation Center


                                                          Date:
       Name
       Title




      East Neck Nursing and Rehabilitation Center


                                                          Date:
      Name
      Title




      Carillon Nursing and Rehabilitation Center


                                                          Date:
      Name
      Title



      SGRNCIXC d/b/a King David Center for Nursing and Rehabilitation


      '
     Name^
               ~—     /                                  Date:               ff

   Linden Center for Nursing and Rehabilitation



     N^e                                                     '
     Title




     St. Marks Brooklyn Associates L.L.C. d/b/a Crown Heights Center for Nursing and Rehabilitation

                                                             ^
                                                         Date:
                                                                               IT
    Nme' /^icUd/
                    S(/terJ COJM

                                                    20
  6574617 I
  4942450V.6
Case l:15-cv-06336-RJD-LB Document 210 Filed 11/28/18 Page 26 of 33 PagelD #: 1331




       Bedfoid Goiter for Nursing and Rehabilitation


                                                                    \l-27'tY

       Hariem C^ter for Nursing and Rehabilitation, LLC d/b/a Harlem Center for Nursing and
       Rehabilitation



          . - "
       Name/'
                                                            ^ 11-27-/7
       Title    S(/k/J covfli^l


       Abraham Operations Associates LLC


                                                            Date:
      Name
      Title

    Bronx Center for Rehabilitation and Healthcare LLC



                                                            Date:
      Name
      Title




      Wartburg Receiver LLC


                                                            Date:
      Name
      Title




     Rockaway Operations Associates LLC


                                                            Date:
     Name
     Title

                                                       21
   6574617 1
   4942450V.6
Case l:15-cv-06336-RJD-LB Document 210 Filed 11/28/18 Page 27 of 33 PagelD #: 1332




       Crovoi Heights Center for Nursing and Rehabilitation


                                                              Date;
       Name
       Title




       Bedford Center for Nursing and Rehabilitation


                                                              Date:
      Name
      Title




      Harlem Center for Nursing and Rehabilitation


                                                              Date:
      Name
      Title




      Abraham Operations Associates LLC



      Name
                                                              Date:_Vl|5j2fll
      Title

   Bronx Center for Rehabilitation and Healthcare LLC



                                                              Date
      Name
      Title




      Wartburg Receiver LLC


                                                            Date
     Name
     Title


                                                       21
   6574617_I
   49424S0V.6
Case l:15-cv-06336-RJD-LB Document 210 Filed 11/28/18 Page 28 of 33 Page!D #: 1333




      Rockaway Operations Associates LLC



      Name
      Title



      Hollis Operating Co,LLC


                                                Date:
      Name
      Title



      Hope Center Operations LLC


                                                Date:
      Name
      Title



      Schnur Operations Associates LLC


                                                Date:        U\T
      Name
      Title



      SV Operating Three LLC


                                                Date:
      Name
      Title



      DOJ Operations Associates LLC


                                                Date:   i'
     Name
     Title



     University Nursing Home,LLC


                                           22
   6S746I7 I
   49424S0V.6
Case l:15-cv-06336-RJD-LB Document 210 Filed 11/28/18 Page 29 of 33 PagelD #: 1334




                                                      Date:    ii/l^ jhir
      Name
      Title



       Williamsbridge Manor Nursing Home,LLC


                                                      Date:_
      Name
      Title




      It is ORDERED this         ^day of       2018



      Hon. Raymond J. Dearie
      United States District Judge




                                               23
   6574617 1
   4942450V.6
DocuSigng»v|g)^i[^^p^B6^^.j|^o_-^jg^                   210 Filed 11/28/18 Page 30 of 33 PagelD #: 1335


                                                         Schedule A



          Boro Park Operating Co, LLC                                                         $7,925
          Prospect Park Operating LLC                                                         $7,925
          Shore View Nursing and Rehabilitation Center                                        $7,925
          Sea Crest Acquisition I, LLC d/b/a Sea Crest Nursing and Rehabilitation Center      $7,925
          Hamilton Park Nursing and Rehabilitation Center                                     $7,925
          Upper East Side Rehabilitation and Nursing Center                                   $7,925
          Peninsula Nursing and Rehabilitation Center                                         $7,925
          Momingside Nursing and Rehabilitation Center                                        $7,925
          Workmen's Circle Multi Care Center                                                  $7,925
          Fordham Nursing and Rehabilitation Center                                           $7,925
          Margaret Tietz Nursing and Rehabilitation Center                                    $7,925
          Downtown Brooklyn Nursing and Rehabilitation                                        $7,925
          Long Beach Nursing and Rehabilitation Center                                        $7,925
          Bast Neck Nursing and Rehabilitation Center                                         $7,925
          Carillon Nursing and Rehabilitation Center                                          $7,925
          King David Center for Nursing and Rehabilitation                                    $7,925
          Linden Center for Nursing and Rehabilitation                                        $7,925
          Crown Heights Center for Nursing and Rehabilitation                                 $7,925
          Bedford Center for Nursing and Rehabilitation                                       $7,925
          Harlem Center for Nursing and Rehabilitation                                        $7,925
          Abraham Operations Associates LLC                                                   $7,925
          Bronx Center for Rehabilitation and Healthcare LLC                                  $7,925
          Wartburg Receiver LLC                                                              $7,925
          Rockaway Operations Associates LLC                                                 $7,925
          Hollis Operating Co,LLC                                                            $7,925
          Hope Center Operations LLC                                                         $7,925
          Schnur Operations Associates LLC                                                   $7,925
          SV Operating Three LLC                                                             $7,925
          DOJ Operations Associates LLC                                                      $7,925
          University Nursing Home,LLC                                                        $7,925
          Williamsbridge Manor Nursing Home,LLC                                              $7,925




         6574617 I
         4942450V.6
DocuSi9ngTOi|)^i^gpiB6^^^jg^^2(j^gij^^t 210 Filed 11/28/18 Page 31 of 33 PagelD #: 1336


                                         Schedule b



        United States District Court
        Eastern District of New York

        FAIR HOUSING JUSTICE CENTER,INC.,
                                       Plaintiff,
                              V.


        ALLURE REHABILITATION SERVICES LLC,

        ALLURE CARE MANAGEMENT,LLC,

        THE ALLURE GROUP,

        WILLIAMSBURG SERVICES,LLC

        HAMILTON PARK MULTICARE LLC,

        CASSENA CARE LLC,

        SHORE VIEW ACQUISITION I, LLC

        AMSTERDAM NURSING HOME CORPORATION,             Stipulation and Order of
                                                        Dismissal with Prejudice
        SEA CREST HEALTH CARE CENTER,LLC,
                                                        Index Number: 15-cv-6336
        SEA CREST ACQUISITION I, LLC

        JOPAL SAYVILLE, LLC

        CENTERS FOR SPECIALTY CARE GROUP LLC,

        BORO PARK OPERATING CO,LLC

        PROSPECT PARK OPERATING,LLC

        SENTOSACARE,LLC,

        WHITE PLAINS CENTER FOR NURSING CARE LLC,

        EASTCHESTER REHABILITATION AND HEALTH
        CARE CENTER,LLC,

        GOLDEN GATE REHABILITATION AND HEALTH
        CARE CENTER,LLC,


       6574617 1
       4942450V.6
Case l:15-cv-06336-RJD-LB Document 210 Filed 11/28/18 Page 32 of 33 Page!D #: 1337




                                             Defendants.
              Whereas, the Fair Housing Justice Center, Inc.("Plaintiff) and Allure Rehabilitation Services
  LLC, Allure Care Management, LLC, The Allure Group, Williamsburg Services, LLC, Hamilton Park
  Multicare, Cassena Care LLC, Shore View Acquisition I, LLC, Jopal Sayville, LLC,Centers for Specialty
  Care Group, LLC, Boro Park Operating Co, LLC, and Prospect Park Operating, LLC (hereinafter
  collectively "the Settling Facilities") through their undersigned counsel stipulate and agree as
  follows:

              1.     This action is hereby dismissed with prejudice as to the Settling Facilities, pursuant
  to the terms ofthe Settlement Agreement signed by the Court on la/'r/iy 2018. Each party
  shall bear its own costs and fees, except as otherwise provided for in the Settlement Agreement.
             2.      The Court shall retain jurisdiction over this action for the sole purpose of enforcing
  compliance with the terms ofthe Settlement Agreement.

             3.      A facsimile or scanned copy ofthis Stipulation and Order of Dismissal with

  Prejudice will be considered the same as an original and may be filed with the Court electronically
  or by facsimile transmission.

   Eisenberg & Baum LLP                                      Garfunkel Wild, P.C.,
  24 Union Square East, 4*'' Floor                           111 Great Neck Road,
   New York, New York 10003                                  Great Neck,New York 11021
  (212)353-8700                                              (516)393-6500

                                                                              y             ^

  By:                                                        By:                                J>
             Andrew Rozynski                                       •


                                                                       Salvatore Pitecrnr'''^

  Attorneys for Plaintiff                                    Attorneys for the Settling Facilities

  Dated;                           ,2018                     Dated:                        .2018
  Peckar & Abramson, P.C.,
  1325 Avenue ofthe Americas, 10"* Fl,
  New York,New York 10019
  (212)382-0909



  By: <
             Xstf^vKf. Vento

 6574617 J
 4942450V.6
Case l:15-cv-06336-RJD-LB Document 210 Filed 11/28/18 Page 33 of 33 PagelD #: 1338




    Attorneys for Hamilton Park Multicare and
    Amsterdam Nursing Home Corporation

    Dated:              *2^ ,2018


  It is ORDERED          day o       018

    s/ Raymond J. Dearie
   lonrK^moi^.u>aane
  United^tate^istrict Judge




  6574617_I
  4942450V.6
